          Case 4:19-cv-00661-KGB Document 22 Filed 10/30/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

LISA MACON                                                                              PLAINTIFF

v.                                Case No. 4:19-cv-00661-KGB

ARKANSAS WORKERS’
COMPENSATION COMMISSION                                                               DEFENDANT

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Lisa Macon’s claims against Arkansas Workers’ Compensation Commission are dismissed. The

relief sought is denied.

       So adjudged this 30th day of October, 2020.



                                                              Kristine G. Baker
                                                              United States District Judge
